Title: To Thomas Jefferson from George Hammond, 31 May 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 31 May 1793

In your letter of the 15th curt., you mention that one of the points, stated in my memorial of the 8th of this month, has been reserved for future deliberation. That point appearing to me to be of the most serious magnitude, I shall be infinitely obliged to you, if you will have the goodness to inform me at what time I may expect to receive the determination of this government upon it; as my knowledge of that circumstance will regulate my conduct with regard to the departure of the June packet. I have the honor to be, with great respect, Sir, Your most obedient, humble Servant,

Geo. Hammond

